Citation Nr: 0208498	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  00-08 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for allergic 
rhinosinusitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel



INTRODUCTION

The appellant served on active duty from July 1975 to July 
1978, and from January 1991 to May 1991.  He served in the 
Southwest Asia Theatre of Operations from February 8, 1991, 
to May 11, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was before the Board previously in June 2001 when 
it was remanded for additional development.  The requested 
development has been completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's allergic rhinosinusitis is manifested by 
occasional nasal obstruction without polyps or episodes of 
sinusitis. 


CONCLUSION OF LAW

The criteria for an increased evaluation for allergic 
rhinosinusitis, currently evaluated as 10 percent disabling, 
have not been met.  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.97, Diagnostic Codes 6513, 6522 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA outpatient treatment records from March 1998 to February 
2000 show no treatment for sinusitis or rhinitis.  A March 
1998 magnetic resonance imaging (MRI) scan of the appellant's 
brain showed a minute right maxillary sinus retention cyst.  
It was not noted in the report of a February 2000 MRI scan.

At a December 1998 VA nose, sinus, larynx, and pharynx 
examination, the appellant reported that he had undergone a 
septoplasty in 1997, a right Caldwell-Luc operation for a 
cyst on the right maxillary sinus in 1992, and had been 
diagnosed with cerebral venous angioma.  He complained of 
nasal congestion and secretions, frontal headaches and 
pressure in the sinus area, sneezing, and itchy eyes.  
According to the appellant, his allergic rhinosinusitis 
interfered with his breathing through his nose.  He reported 
occasional purulent discharge.  The appellant stated that his 
treatment included surgery, nasal decongestants, analgesics, 
and Vancenase.  X-ray examination showed findings suggestive 
of minimal chronic maxillary sinusitis, including mucosal 
thickening involving the maxillary antra.  There were no 
periods of incapacitation.  On physical examination, there 
was no nasal obstruction, the nasal mucosa appeared to be 
normal, and there was no crusting, tenderness, or purulent 
discharge.  The examiner concluded that the appellant 
suffered from rhinitis, mainly allergic type.  The examiner 
diagnosed chronic maxillary sinusitis, allergic rhinitis, and 
status post septoplasty and Caldwell-Luc.

At a November 2001 VA nose, sinus, larynx, and pharynx 
examination, the examiner noted a history of nasal stuffiness 
with discharge since 1976.  The appellant reported occasional 
interference with his breathing through his nose but no 
purulent discharge.  The appellant stated that he was treated 
with medication and that he had undergone a Caldwell-Luc for 
retention of a cyst in the right maxillary antrum.  There 
were no episodes of sinusitis.  The appellant reported 
recurrent attacks of allergic rhinitis.  There were no 
periods of incapacitation.  On examination, there was no 
nasal obstruction, tenderness, purulent discharge, or 
crusting.  The examiner diagnosed allergic rhinitis.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see also 66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on this claim.  Accordingly, the Board can issue a 
final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In an August 1999 
Statement of the Case (SOC) and a February 2002 Supplemental 
Statement of the Case (SSOC), the RO informed the appellant 
of the type of evidence needed to substantiate his claim, 
specifically the evidence required for higher disability 
ratings for sinusitis and rhinitis.  Further, the RO sent the 
appellant a letter dated in February 2002 that requested 
additional evidence.  This letter notified the appellant of 
the type of evidence necessary to substantiate his claim.  It 
informed him that it would assist in obtaining identified 
records, but that it was his duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the letter, the SOC, and 
the SSOC informed the appellant of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  

As for VA's duty to assist a veteran, the appellant has not 
identified any treatment records that have not been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.  As for VA's duty to obtain any 
medical examinations, that was fulfilled by providing VA 
examinations to the appellant in December 1998 and November 
2001.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's efforts 
have complied with the instructions contained in the June 
2001 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  A remand or further development of this 
claim would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of his claims or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2001).  Having determined that the duties to 
inform and assist the appellant have been fulfilled, the 
Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2001); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2001).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2001), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  38 C.F.R. § 4.14 (2001).  Impairments associated 
with a veteran's service- connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.  The critical element is that none of the 
symptomatology for any of the conditions can be duplicative 
of or overlapping with the symptomatology of the other 
conditions; the manifestations of the disabilities must be 
separate and distinct.  Esteban v. Brown, 6 Vet. App. 259 
(1994); see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).

The appellant's allergic rhinosinusitis has been evaluated as 
10 percent disabling under Diagnostic Code 6522 for allergic 
or vasomotor rhinitis without polyps, but with greater than 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2001).  A 30 percent disability rating 
is assigned for allergic or vasomotor rhinitis with polyps.  
Id.  

Under Diagnostic Code 6513 chronic maxillary sinusitis is 
rated as 10 percent disabling for 1 or 2 incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 4 
to 6 weeks) antibiotic treatment, or; 3 to 6 
nonincapacitating episodes per year of sinusitis 
characterized by headache, pain, and purulent discharge or 
crusting.  A 30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or; more than six 
nonincapacitating episodes per year of sinusitis.  A 50 
percent rating is assigned following radical surgery with 
chronic osteomyelitis or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  38 
C.F.R. § 4.97, Diagnostic Code 6513 (2001).

The preponderance of the evidence is against an increased 
disability rating for the appellant's allergic 
rhinosinusitis.  According to the November 2001 VA 
examination, the appellant does not have incapacitating 
episodes of sinusitis or nonincapacitating episodes 
characterized by headache, pain, and purulent discharge or 
crusting.  None of these symptoms were seen at the 
examinations in December 1998 and November 2001.  According 
to the examiners at both the December 1998 VA examination and 
the November 2001 VA examination, the appellant reported that 
his disability occasionally interfered with his ability to 
breathe through his nose, but no evidence of obstruction was 
seen on examination.  The rating currently assigned for the 
appellant's allergic rhinosinusitis takes into account his 
reported nasal obstruction.  There was no evidence of nasal 
polyps, which is required for a higher disability evaluation 
under Diagnostic Code 6522. 

The Board concludes that the objective medical evidence shows 
disability that would not warrant more than the 10 percent 
disability evaluation already assigned.  See 38 C.F.R. § 4.7 
(2001).  The Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the veteran's disability in his favor.  However, for 
the reasons discussed above, the objective medical evidence 
did not create a reasonable doubt regarding the level of his 
respiratory disability from allergic rhinosinusitis.  


ORDER

Entitlement to an increased evaluation is denied for allergic 
rhinosinusitis, currently evaluated as 10 percent disabling.



		
	BETTINA S. CALLAWAY	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


